                                         Case 4:19-cv-01424-YGR Document 198 Filed 11/17/20 Page 1 of 6




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         THE VINEYARD HOUSE, LLC,
                                   4                                                        Case No. 4:19-cv-01424-YGR
                                                        Plaintiff,                          CONSOLIDATED CASE
                                   5
                                                 v.                                         PRETRIAL ORDER NO. 3
                                   6
                                         CONSTELLATION BRANDS U.S.
                                   7     OPERATIONS, INC.,                                  Re: Dkt. Nos. 184, 192
                                   8                    Defendant.

                                   9     CONSTELLATION BRANDS U.S.
                                         OPERATIONS, INC.,
                                  10
                                                        Consolidated Plaintiff,
                                  11
                                                 v.
                                  12
Northern District of California




                                         THE VINEYARD HOUSE, LLC,
 United States District Court




                                  13                Consolidated Defendant.

                                  14

                                  15          On November 12, 2020, the Court held a Pretrial Conference, and, for good cause shown,
                                  16   the Court enters the following orders:
                                  17   1. Trial Date and Schedule: The bench trial of this matter is confirmed to proceed via the
                                  18      Zoom platform beginning Monday, November 30, 2020 with audio access only for the public.
                                  19      As previously noted, we will not be in session on Thursday, December 3, 2020 but we will be
                                  20      in session on Friday, December 4, 2020.
                                  21   2. Standard Motions in Limine Modified: Despite the Court’s prior order that all witnesses
                                  22      shall be excluded until testimony is completed, pursuant to the parties’ request, the Court shall
                                  23      allow each side’s expert witnesses, both retained and percipient, to listen to the trial testimony.
                                  24   3. Witnesses: The Court understands that the disputes regarding deposition designations remain
                                  25      with respect to the following witnesses only: Amy Ash, Craig Norris, and John Seethoff.
                                  26          a. With respect to Amy Ash, the objections to the following designations are SUSTAINED:
                                  27              16:11-23; 30:9-14; and 32:2-4. The objections to the designations at 39:19-23 and
                                  28              42:4-23 are OVERRULED.
                                         Case 4:19-cv-01424-YGR Document 198 Filed 11/17/20 Page 2 of 6




                                   1          b. With respect to John Seethoff, the objection to the designation at 14:1-3 is

                                   2              OVERRULED.

                                   3          c. With respect to Craig Norris, and having reviewed the Rule 30(b)(6) notice, the rulings

                                   4              are attached hereto as Exhibit 1.

                                   5   4. Exhibits and Exhibit Lists: The parties are limited to using the Exhibits submitted on the

                                   6      Exhibit List on September 11, 2020. For purposes of trial, the Court will use the updated list

                                   7      with stipulations from Docket Number 183 submitted on September 21, 2020.

                                   8   5. Witnesses at Trial: Given the holidays, for the first day of trial, counsel shall file a notice by

                                   9      noon on Friday, November 27, 2020 with the list of witnesses to be called.

                                  10   6. Pending motions to seal:

                                  11          a. Within three business days of this order, with respect to the administrative motion to

                                  12              seal by Constellation Brands U.S. at docket no. 181, the motion shall be refiled in
Northern District of California
 United States District Court




                                  13              compliance with the local rules. More specifically, the motion does not include an

                                  14              unredacted version of the document sought to be filed under seal which indicates, by
                                                  highlighting or other clear method, the portions of the document that have been omitted
                                  15
                                                  from the redacted version. See Civ. L. R. 79-5(d)(1)(D).
                                  16
                                              b. With respect to the administrative motion to seal by The Vineyard House at docket
                                  17
                                                  184, refiled at 192, the motion is TENTATIVELY DENIED. Most of the proposed
                                  18
                                                  redactions appear to be based on the designation under the protective order by
                                  19
                                                  Constellation Brands U.S. The docket does not include a declaration establishing that
                                  20
                                                  the documents sought to be filed under seal, or portions thereof, are sealable under the
                                  21
                                                  standard appropriate to the underlying motion. Reference to a stipulation or protective
                                  22
                                                  order that allows a party to designate certain documents as confidential is not sufficient
                                  23
                                                  to establish that documents, or portions thereof, are sealable. See Civ. L. R. 79-
                                  24              5(d)(1)(A); Pintos v. Pac. Creditors Ass’n, 565 F.3d 1106, 1115–16 (9th Cir. 2009);
                                  25              Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).
                                  26   7. Deposition of Robert Mondavi: The Court will admit the entire transcript marked at Exhibit
                                  27      TX1062 rather than have it read into testimony. The Court will read the transcript outside of
                                  28      trial hours.
                                                                                         2
                                         Case 4:19-cv-01424-YGR Document 198 Filed 11/17/20 Page 3 of 6




                                   1   8. Rules, Instructions, and Admonishments: The Court will read Exhibit A submitted attached

                                   2      in Docket No. 196.

                                   3         This Order terminates Docket Numbers 184 and 192.

                                   4         IT IS SO ORDERED.

                                   5   Dated: November 17, 2020

                                   6                                              ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                   7                                                  UNITED STATES DISTRICT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    3
Case 4:19-cv-01424-YGR Document 198 Filed 11/17/20 Page 4 of 6




  EXHIBIT 1
          Case 4:19-cv-01424-YGR Document 198 Filed 11/17/20 Page 5 of 6



No. Designation in Dispute           Legal Objection (Party ID)       Court’s Ruling
77. Norris – P: 19 Ln: 9 –      Lacks foundation (insufficient      Overruled
    P: 20 Ln: 1                 recollection) (TVH)
78. Norris – P: 20 Ln: 24 –     Lacks foundation (insufficient      Overruled; Attorney
    P: 21 Ln: 11                recollection) (TVH)                 Commentary at 21:1-2
                                                                    is stricken
79.   Norris – P: 70 Ln: 2-10   Lacks foundation (no personal       Overruled
                                knowledge) (FRE 602) (TVH)
80.   Norris – P: 72 Ln: 11-    Lacks foundation (no personal       Overruled
      15                        knowledge); lay opinion (FRE
                                701)/speculation/legal conclusion
                                (TVH)
81.   Norris – P: 73 Ln: 4-13   Lacks foundation (no personal       Overruled
                                knowledge); lay opinion (FRE 701)
                                (TVH)
82.   Norris – P: 76 Ln: 2-15   Lacks foundation (insufficient      Overruled
                                recollection) (TVH)
83.   Norris – P: 91 Ln: 22 –   Legal conclusion (TVH)              Sustained
      P: 92 Ln: 2
84.   Norris – P: 111 Ln: 25 – Lacks foundation (no personal        Overruled
      P: 112 Ln: 17            knowledge); not relevant (FRE 401)
                               (TVH)
85.   Norris – P: 124 Ln: 9-   Lacks foundation (insufficient       Overruled
      16                       recollection) (TVH)
86.   Norris 30(b)(6) – P: 21  Incomplete (FRE 106)                 Overruled
      Ln: 18 – P: 22 Ln: 7     (TVH)
87.   Norris 30(b)(6) – P: 39  Beyond scope of 30(b)(6) matters      Overruled
      Ln: 21 – P: 40 Ln: 4     (TVH)




                                             1
         Case 4:19-cv-01424-YGR Document 198 Filed 11/17/20 Page 6 of 6



No. Designation in Dispute         Legal Objection (Party ID)           Court’s Ruling
88. Norris 30(b)(6) – P: 66   Beyond scope of 30(b)(6) matters;       Overruled
     Ln: 10-12                incomplete (FRE 106); lacks
                              foundation (insufficient
                              recollection); irrelevant (TVH)
89. Norris 30(b)(6) – P: 70   Beyond scope of 30(b)(6) matters        Overruled
     Ln: 7-12                 (TVH)
90. Norris 30(b)(6) – P: 89   Beyond scope of 30(b)(6) matters;       Overruled
     Ln: 2-9                  lacks foundation (no personal
                              knowledge); speculation (TVH)
91. Norris 30(b)(6) – P: 89   Beyond scope of 30(b)(6) matters;       Overruled
     Ln: 17 – P: 90 Ln: 2     lacks foundation (no personal
                              knowledge); speculation (TVH)
92. Norris 30(b)(6) – P: 90   Lacks foundation (no personal           Overruled
     Ln: 15-22                knowledge); speculation (TVH)
93. Norris 30(b)(6) – P: 128 Vague; compound (TVH)                    Overruled
     Ln: 3-8
94. Norris 30(b)(6) – P: 139 Beyond scope of 30(b)(6) matters;        Overruled
     Ln: 7-16                 lacks foundation (no personal
                              knowledge); not relevant (FRE 401)
                              (TVH)
95. Norris 30(b)(6) – P: 140 Beyond scope of 30(b)(6) matters;        Overruled
     Ln: 10-17                lacks foundation (no personal
                              knowledge) (TVH)
96. Norris 30(b)(6) – P: 145 Lacks foundation (no personal            Overruled as to lines
     Ln: 10-19                knowledge); speculation; not relevant   16-17, otherwise
                              (FRE 401) (TVH)                         sustained
97. Norris 30(b)(6) – P: 146 Lacks foundation (no personal            Overruled
     Ln: 20-22                knowledge); speculation (TVH)
98. Norris 30(b)(6) – P: 157 Lacks foundation (no personal            Overruled
     Ln: 16 – P: 158 Ln: 1    knowledge); speculation (TVH)
99. Norris 30(b)(6) – P: 168 Incomplete (FRE 106) (FRE 106)           Overruled
     Ln: 8-11                 (TVH)
100. Norris 30(b)(6) – P: 170 Lacks foundation (insufficient          Overruled
     Ln: 12-20                recollection) (TVH)
101. Norris 30(b)(6) – P: 171 Lacks foundation (no personal           Sustained
     Ln: 8-15                 knowledge) (TVH)
102. Norris 30(b)(6) – P: 186 Lacks foundation (no personal           Sustained
     Ln: 16-22                knowledge) (TVH)
103. Norris 30(b)(6) – P: 191 Beyond scope of 30(b)(6) matters;       Overruled; all attorney
     Ln: 2 – P: 194 Ln: 5     incomplete (FRE 106) (TVH)              commentary and
                                                                      objections is stricken




                                            2
